Citation Nr: 1711933	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for an unspecified left lower extremity disability.

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in May 2014, at which time it was remanded for further development.  The requested development was completed,    and the case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome was not shown in service or for many years thereafter, and the most probative evidence indicates that a current left and/or right wrist disability is not related to service.

2.  Arthritis of the left hip was not show in service or for many years thereafter, and the most probative evidence indicates that a current left hip disability is not related to service.

3.  The only diagnosed left leg disability is left knee tendonitis which was not shown in service or for many years thereafter, and the most probative evidence indicates that disability is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for establishing entitlement to service connection for a left lower extremity disability, to include left knee tendonitis, have not been met.  38 U.S.C.A. § 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated February 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Veteran was afforded a hearing before the Board in March 2012, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that action requested in the prior remand has been undertaken.   In June 2014, VA requested clinical records from Darnall Army Medical Center.  However, a July 2014 response indicates that no records were located, and the Veteran was informed of such via an August 2014 letter.  VA also obtained additional private treatment records from the Veteran, provided him with a VA examination, and obtained medical opinions with respect to each service of his connection claims.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that all of his claimed disabilities were caused by an in-service motor vehicle accident that occurred September 1975.  In a March 2007 written statement, the Veteran indicated that he was violently thrown on an arch welding machine in the back of a truck, causing him to land on the left side of his body, with his hands, wrists, ribs, legs, and left torso absorbing the brunt of the impact.  He reported being transported via helicopter to Darnall Army Hospital, where he was treated for about four hours, and subsequently sent to his field hospital for about a week-and-a-half to recover.  He further stated that weeks after the accident, he received cortisone injections in both wrists and anti-inflammatory medications for back pain.

The Veteran's personnel records contain an October 1975 written statement from the driver of the vehicle involved in the accident.  The driver stated that the Veteran and another individual were riding in the back of his truck when he was unable to make a sharp turn.  He was reportedly driving about 40 to 45 miles per hour when the truck went over an embankment about three or four feet high and stopped in a creek bed.  The driver indicated that he stopped a jeep transporting a colonel, who called for a helicopter to transport the injured servicemen for medical treatment.     In an October 1975 written statement, the Veteran indicated that he "felt the truck sway to the left and the next thing I knew we were stopped in the creek bed."  

On an April 1976 report of medical history, the Veteran reported being treated at Darnall Army Hospital for injuries to the fifth and sixth ribs, a laceration to the eye, and wrist pain following the motor vehicle accident.  


      Bilateral Wrist Disability

During the March 2012 hearing before the Board, the Veteran testified that he received periodic injections in both wrists after service, and around age 50 or 51, he noticed tingling in both wrists and hands and was subsequently diagnosed with bilateral carpal tunnel syndrome. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral carpal tunnel syndrome.  Accordingly, the first criterion for establishing service connection has been met.  

Service treatment records indicate that prior to the motor vehicle accident, the Veteran reported pain in the right wrist in February 1974.  He stated that the pain was present for about two weeks, and he denied any history of trauma.  A physical examination revealed slight crepitus over the right radial nerve at the wrist, and the impression was resolving tendonitis.  In November 1974, the Veteran reported pain and weakness in the right wrist, which caused problems during physical training. A physical examination revealed no abnormalities.  In March 1975, the Veteran was evaluated for a small ganglion cyst on the right wrist, and the treatment provider recommended applying heat at night.  In April 1975, the Veteran again reported pain in the right wrist without any history of trauma.  X-rays revealed a possible navicular hairline fracture.  The Veteran was placed on a physical profile of no overhead work, pull-ups, push-ups, or handling materials over 10 pounds for two weeks.  Subsequent service treatment records show no complaints of or treatment for wrist pain.  However, on an April 1976 report of medical history, the Veteran reported being treated for wrist pain following the 1975 motor vehicle accident.   An April 1976 report of medical examination indicates that the Veteran's upper extremities were normal upon his discharge from active duty.  

Private treatment records dated 1979 through 2007 show no complaints of or treatment for a left or right wrist condition.  Other than a notation of tinea on           the left foot, annual physical evaluations performed between August 1984 and November 2000 indicate that the Veteran's extremities were normal.

The Veteran underwent a right wrist VA examination in November 2007, during which he reported wrist pain, stiffness, and swelling.  He also reported receiving steroid injections for a ganglion cyst on his wrist during service, but denied any subsequent treatment, injections, or surgeries.  A physical examination revealed tenderness to palpation and a positive Tinel's sign on the dorsum of the right wrist overlying the region of the ganglion cyst, as reported by the Veteran. However, the examiner was unable to palpate or visualize a ganglion cyst.  X-rays of the right wrist revealed no significant osseous, articular, or soft tissue abnormality.  The diagnoses were a ganglion cyst of the right wrist, which was not present during      the examination, and status post chip fracture of the right trapezium and navicular bones, which was noted on a 1975 x-ray, but not found on x-rays performed during the examination.  

An August 2014 private neurological consultation record indicates that the Veteran "had a long-standing history of carpal tunnel syndrome," dating back to 1975 when  he was serving in the military.  The Veteran reported sustaining injuries to both wrists during a motor vehicle accident in which a vehicle "fell off of a cliff" and   the Veteran fell onto his wrists, causing them to be hyperextended.  Since that     time, the Veteran reported that both wrists were inflamed and gave him trouble.      He also reported symptoms of numbness, tingling, and weakness.  It was noted    that the Veteran was previously evaluated by the practice in 1997 and 2010.    During the 2010 visit, there was neurophysiological evidence of bilateral carpal tunnel syndrome, which was initially treated conservatively with wrist braces and injections, and later with decompression surgery in 2011 and 2013. The diagnostic impression was "previous service-related wrist injuries eventually leading to compressive neuropathies of both median nerves of the wrist."  The treatment provider further noted that "based on the evidence gathered so far, there is no question his symptoms date back to his original injury while in service in 1975."  

A September 2014 VA examination report indicates that the Veteran was treated for right wrist tendonitis in February 1974 and a questionable right hairline navicular fracture in April 1975.  It was also noted that a 2007 x-ray of the right wrist was normal.  Range of motion testing and strength were normal in the right wrist, but diminished in the left wrist.  The diagnosis was bilateral carpal tunnel syndrome, and the examiner opined that neither a left nor right wrist disability was related to service.  In support of this, the examiner reasoned that the Veteran's bilateral carpal tunnel syndrome was diagnosed nearly 35 years after service, and there was no evidence of a left wrist condition during service and no evidence of a continuing right wrist condition upon the Veteran's discharge from service.  

Although the Veteran asserts that he experienced continuous bilateral wrist pain  since the 1975 motor vehicle accident, his statements are not consistent with the evidence of record and are not persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  The record shows that the Veteran reported being treated for wrist pain after the motor vehicle accident   on an April 1976 report of medical history; however, there is no indication that he reported continuing wrist pain at the time of discharge.  Indeed, the physician's summary and elaboration of pertinent data does not include any notations of wrist symptoms, and a physical examination revealed normal upper extremities.  

Moreover, the Veteran received treatment for numerous conditions from 1979 through 2007; however, he never mentioned wrist pain, and his extremities were noted to be normal on annual physical evaluations performed between 1984 and 2000.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (recognizing       the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board finds the assertions made to clinicians for purposes of seeking treatment to be significantly more credible and probative than statements made to VA and to his August 2014 private treatment provider for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

The Board finds the September 2014 opinion of the VA examiner to be highly probative and persuasive, as it is based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and is supported with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake,   22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the August 2014 private medical opinion relies entirely on the Veteran's assertions of continued wrist pain and inflammation since the 1975 motor vehicle accident, which the Board has already found lacks credibility.  Notably, the only rationale provided for the opinion was that "based on the evidence gathered so far, there is no question his symptoms date back to his original injury while in service in 1975."  As the Veteran's assertions of continued wrist symptoms since 1975 lack credibility, the Board assigns significantly less probative weight to this opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  

Although the Veteran believes that a current bilateral wrist disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology    of wrist disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of     a current wrist disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible and probative evidence is against the claim, and service connection for a bilateral wrist disability is denied.


      Left Hip Disability 

The Veteran has been diagnosed during the course of the appeal with left hip osteoarthritis.  Accordingly, the first criterion for establishing service connection    has been met.  

Service treatment records show no complaints of or treatment for a left hip condition during service.  Post-service treatment records from 1979 through       2004 likewise show now complaints of or treatment for a left hip condition.  

A June 2005 private treatment record indicates that the Veteran reported progressively worsening left hip pain since October 2004.  Magnetic resonance imaging (MRI) revealed mild osteoarthritis of the left hip joint.

During a September 2014 VA examination, the Veteran reported left posterior hip pain at times, which caused difficulty with prolonged standing and walking.  The examiner opined that the Veteran's left hip osteoarthritis was not related to service, as there was no evidence of a left hip condition in service or until the Veteran was diagnosed with osteoarthritis in 2005.  

To the extent that the Veteran claims to have experienced continuous left hip pain since the 1975 motor vehicle accident, the Board finds that such assertions are not consistent with the evidence of record.  See Caluza, 7 Vet. App. at 506.  On the April 1976 report of medical history, the Veteran reported receiving treatment      for rib injuries, an eye laceration, and wrist pain after the motor vehicle accident; however, there was no mention of left hip pain.  Furthermore, the Veteran received treatment for numerous conditions from 1979 through 2004, including several instances of right hip pain; however, he never mentioned left hip pain.  See AZ, 731 F.3d at 1311.  Moreover, when the Veteran first sought treatment for left hip pain in June 2005, he related the onset of his pain to October 2004.  The Board finds the assertions made to clinicians for purposes of seeking treatment to be significantly more credible and probative than statements made to VA for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25; see also Buchanan, 451 F.3d at 1337.

The Board finds the September 2014 opinion of the VA examiner to be highly probative and persuasive, as it is based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and is supported with a reasoned medical explanation.  See Nieves-Rodriguez, 22 Vet. App. at 302-04. 

Although the Veteran believes that a current left hip disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  In this regard, the diagnosis and etiology of hip disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of a current hip disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible and probative evidence is against the claim, and service connection for a left hip disability is denied.

      Left Lower Extremity Disability 

The Veteran has been diagnosed during the course of the appeal with left knee tendonitis.  Accordingly, the first criterion for establishing service connection has been met.  

During the March 2012 Board hearing, the Veteran testified that he injured his left lower leg in the 1975 motor vehicle accident.  He also testified that he experiences pain from his lower back and hip, which radiates to the left lower extremity.

Service treatment records show no treatment for or diagnosis of a left lower extremity condition.  However, on an April 1976 report of medical history, the Veteran reported pain in both legs with exertion.  The examiner who conducted the Veteran's separation examination indicated that there were no symptoms and no 
complications (NSNC) at the time.  An April 1976 report of medical examination indicates that the Veteran's lower extremities were normal upon his discharge from active duty.  

Private treatment records dated 1979 through 2006 show no complaints of or treatment for a left lower extremity condition.  Other than a notation of tinea on the left foot, annual physical evaluations performed between August 1984 and November 2000 indicate that the Veteran's extremities were normal.  

The Veteran underwent a VA examination in September 2014, during which he reported trauma to the left hip and knee in the 1975 motor vehicle accident.  He denied any symptoms after service, but reported medial left knee pain since 2008.   The examiner diagnosed the Veteran with left knee tendonitis and opined that a   left knee disability was not incurred in or caused by service. In support of this, the examiner noted that there was no record of a left knee condition during service or in any post-service treatment records.  

To the extent that the Veteran claims to have experienced continuous left knee pain since the 1975 motor vehicle accident, the Board finds that such assertions are not consistent with the evidence of record.  See Caluza, 7 Vet. App. at 506.  Although    the Veteran reported pain in both legs with exertion on his April 1976 report of medical history, the examiner indicated that there were no symptoms or complications at the time of discharge, and his lower extremities were found to be normal upon examination.  Furthermore, the Veteran received treatment for numerous conditions from 1979 through the present; however, the record shows no complaints of left      knee pain.  See AZ, 731 F.3d at 1311.  Moreover, during the September 2014 VA examination, the Veteran related the onset of his left knee pain to 2008.  

The Board finds the September 2014 opinion of the VA examiner to be highly probative and persuasive, as it is based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and is supported with a reasoned medical explanation.  See Nieves-Rodriguez, 22 Vet. App. at 302-04. 


Although the Veteran believes that a current left lower extremity disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  In this regard, the diagnosis and etiology of lower extremity disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of a current left lower extremity disability is not competent medical evidence.  

The Board acknowledges the Veteran's assertions of left lower extremity pain radiating from his back and hip.  However, the medical evidence of record does not show a diagnosis of a left lower extremity disability other than left knee tendonitis.  Indeed, the only left lower extremity disability diagnosed during the September 2014 VA examination was tendonitis of the left knee, and the examiner who evaluated the Veteran's back indicated that the Veteran did not have any signs or symptoms of radiculopathy.  Therefore, although the Veteran's service connection claim for a back disability is being remanded, the Board finds that remanding a service connection claim for a left lower extremity disability on a secondary basis is not warranted, as the medical evidence of record does not show a diagnosis of left lower extremity radiculopathy.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided)

In sum, the preponderance of the competent, credible and probative evidence is against the claim, and service connection for a left leg disability, to include left knee tendonitis, is denied.

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a bilateral wrist disability is denied.

Service connection for a left hip disability is denied.

Service connection for a left lower extremity disability is denied.


REMAND

The Veteran asserts that current back disability is related to the in-service motor vehicle accident.  Service treatment records show no complaints of or treatment for back pain during service.  

Post-service private treatment records indicate that the Veteran sought treatment for muscle spasms in the back and pain radiating from the groin to the back and neck   in February 1981.  The impression was an inguinal hernia.  In February 1982, the Veteran reported tension in the back of the neck and was prescribed Robaxin for muscle spasms.  In June 1983, the Veteran reported pain to the right side of his back and chest with coughing.  The assessment was bronchitis.  In October 1993, the Veteran reported back pain radiating down the leg from the right costovertebral angle region for the past six months.  

In May 1994, the Veteran reported increasingly severe right-sided back pain radiating to the right groin and testicle for approximately one year.  A physical examination revealed an accentuation of the Veteran's thoracic kyphosis with a barrel-like chest.  It was noted that the Veteran brought x-ray films which showed     a small right-sided mid thoracic scoliosis associated with lateral osteophytic lipping.  The x-rays also showed some moderate facet hypertrophic changes in the lower lumbar spine and narrowing of the T12 interspace with some end plate irregularities at T11/T12.  The impression was thoracic spondylosis with mild thoracic scoliosis and probable T12/L1 facet syndrome with referred right hip, groin, and testicular pain.  A May 1994 MRI revealed no evidence of disc herniation.  

In July 1994, a private orthopedist opined that the Veteran's right-sided back           and groin symptoms were mostly secondary to degenerative facet arthrosis at the thoracolumbar junction.  In September 1994, the Veteran reported continued back pain and was referred for physical therapy.  A June 1995 physical evaluation appears to note occasional back pain.  

Subsequent private treatment records show additional complaints of upper, mid, and lower back pain with pain radiating to the right groin.  

The Veteran underwent a VA back examination in September 2014, during which he reported chronic lower back pain since service.  The examiner diagnosed the Veteran with a lumbosacral strain and opined that it was not incurred in or caused by service.  In support of this, the examiner reasoned that "[t]here is no evidence in the [service treatment records] of a back condition and no evidence in subsequent post service notes other than an isolated backache in the 1980's," and a "1994 MRI [of the] lumbar spine was negative."  Because the Veteran's post-service treatment records show more treatment for back pain than an isolated backache in the 1980's, the Board finds that a remand is necessary in order to obtain another VA medical opinion.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)       (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of  all medical care providers who have recently treated him   for a back disability.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Provide the claims file to an appropriate examiner to obtain an opinion with respect to the Veteran's service connection claim for a back disability.  If an examination is deemed necessary to respond the question, one should be scheduled.  After a review of the claims file, the examiner should provide an opinion as to whether it is      at least as likely as not (50 percent or higher probability) that any diagnosed upper, middle, or lower back disability arose during service or is otherwise related to service, to include a September 1975 motor vehicle accident.

A complete rationale for all opinions must be provided.    The examiner's opinion should reflect consideration of the Veteran's lay statements and all pertinent medical evidence of record, to specifically include:   

*  Private treatment records from the 1980's showing complaints of back and neck pain and treatment for an inguinal hernia;

*  Private treatment records from 1993 to 1995 showing complaints of right-sided back pain and x-ray reports revealing diagnoses of thoracic spondylosis and degenerative facet arthrosis; and

* Subsequent treatment records showing complaints of upper, mid, and lower back pain with pain radiating to the right groin.

3.  After undertaking the development above and any additional development deemed necessary, the claim           for service connection for a back disability should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


